Exhibit21.01 Subsidiaries of the Registrant CommunityOne Bank, National Association - National banking association headquartered in the State of North Carolina First National Investor Services, Inc. - A North Carolina corporation and operating subsidiary Premier Investment Services, Inc. – A North Carolina corporation and operating subsidiary Dover Mortgage Company – A North Carolina corporation and operating subsidiary FNB United Statutory Trust I – A Connecticut statutory business trust FNB United Statutory Trust II – A Delaware statutory business trust Catawba Valley Capital Trust II – A Delaware statutory business trust
